DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler (US 2015/0339570) in view of Leedy (US 2009/0175104) in view of 
As to claim 1, Scheffler teaches a vertically integrated neuro-processor (paragraph [0307]...development environment 140), comprising:
a plurality of neural storage-processing units (NSPU’s) (paragraph [0307]...one or more neural computing environments 130), each of said NSPU’s comprising at least a neuro-storage circuit (paragraph [0143]...a module 120 may have associated one or more module implementations 215) and a neuro-processing circuit (paragraph [0297]...a neural process specification interpreter 1120), wherein said neuro-storage circuit comprises at least a memory array (paragraph [0008]...the module may be a working memory module) for storing at paragraph [0008]...changing a weight associated with an input signal...the module may be selected from a group consisting of a weight set module and a weight value set module), and said neuro-processing circuit performs neural processing with said synaptic weight (paragraph [0297]..the interpreter reads a neural process specification 110, configures and initializes necessary resources, initiates and controls the processing, using implementations 215 of individual module types 120).
Scheffler fails to explicitly show/teach a memory level and a logic level, wherein said memory array is disposed on said memory level, said neuro-processing circuit is disposed on said logic level, said memory level and said logic level are vertically stacked and communicatively coupled by a plurality of inter-level connections.
However, Leedy teaches a plurality of neural storage-processing units (NSPU’s) (paragraph [0041]...memory array blocks 301), each of said NSPU’s comprising at least a neuro-storage circuit (paragraph [0041]...each block 301 is composed of memory cells (in much the same manner as the cell array of a DRAM or EEPROM circuit)) and a neuro-processing circuit (paragraph [0041]... The controller circuit is composed of sense amps, address, control and drive logic that would normally be found at the periphery of a typical memory circuit of monolithic design such as in a conventional DRAM ; paragraph [0042]...fine-grain busing vertically connects the controller independently to each memory array layer such that the controller can provide drive (power) or enable signals to any one layer without affecting the state of any of the other layers. This allows the controller to test, read or write independently each of the memory circuit layers) and a memory level (paragraph [0039]...memory array circuit layers 103) and a logic level (paragraph [0039]...controller circuit 101), wherein said memory array  (paragraph [0041]...each block 301 is composed of memory cells (in much the same manner as the cell array of a DRAM or EEPROM circuit)) is disposed on said memory level, said neuro-processing circuit is disposed on said logic level, said memory level and said logic level are vertically stacked and communicatively coupled by a plurality of inter-level paragraph [0037]...referring to FIG. 1a and FIG. 1b, the 3DS (Three Dimensional Structure) memory device 100 is a stack of integrated circuit layers with fine-grain vertical interconnect between all circuit layers. The term fine-grain inter-layer vertical interconnect is used to mean electrical conductors that pass through a circuit layer with or without an intervening device element and have a pitch of nominally less than 100 .mu.m and more typically less than 10 .mu.m, but not limited to a pitch of less than 2 .mu.m, as best seen in FIG. 2a and FIG. 2b. The fine-grain inter-layer vertical interconnect also functions to bond together the various circuit layers. As shown in FIG. 1b, although the bond and interconnect layers 105a, 105b, etc., are preferably metal, other material may also be used as described more fully hereinafter).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made for, Scheffler to have a memory level and a logic level, wherein said memory array is disposed on said memory level, said neuro-processing circuit is disposed on said logic level, said memory level and said logic level are vertically stacked and communicatively coupled by a plurality of inter-level connections, as in Leedy, for the purpose of increasing performance and reducing physical size. 

As to claim 2, Scheffler teaches a neuro-processor (paragraph [0307]...development environment 140), wherein said neuro-processing circuit (paragraph [0307]...one or more neural computing environments 130) comprises a computing circuit.

	As to claim 3, Leedy teaches a computing circuit (paragraph [0039]...controller circuit 101) further comprises an adder, a multiplier, and/or a multiplier accumulator (MAC).
(paragraph [0086]...the Ys memory array stack yield is then multiplied by the yield of the controller Yc. Assuming a die size of less than 50 mm.sup.2, a reasonable Yc for a controller fabricated from a 0.5 .mu.m BiCMOS or mixed signal process would be between 65% and 85%, giving a net 3DS memory circuit yield of between 63.4% and 82.8%. If a redundant controller circuit layer is added to the 3DS memory stack, the yield probabilities would be between 85.7% and 95.2%.).
It would have been obvious for a computing circuit  further comprises an adder, a multiplier, and/or a multiplier accumulator (MAC), for the same reasons as above. 

As to claim 4, Scheffler teaches a neuro-processor (paragraph [0307]...development environment 140), wherein said computing circuit further comprises a non-volatile memory (NVM) (paragraph [0594].. non-volatile memory) for storing a look-up table (LUT) (paragraph [0342]...”context lookup") of an activation function (paragraph [0341]... neural circuit implementing a context priming and disambiguation function).

As to claim 5, Scheffler teaches a neuro-processor (paragraph [0307]...development environment 140), wherein said NVM (paragraph [0594].. non-volatile memory) is a read-only memory (ROM) (paragraph [0602]...a storage medium such as a flash memory, buffer, RAM, ROM and one or more computing devices). 

As to claim 6, modified Scheffler teaches a neuro-processor paragraph [0307]...development environment 140), wherein said ROM (paragraph [0602]...a storage medium such as a flash memory, buffer, RAM, ROM and one or more computing devices) is a 3-D ROM (3D-ROM) (paragraph [0461]...3D image transformations ; Leedy paragraph [0086]...3DS memory circuit).

As to claim 7, modified Scheffler teaches a neuro-processor paragraph [0307]...development environment 140), wherein said memory array (paragraph [0008]...the module may be a working memory module) is a RAM array (paragraph [0594]...storage known as random access memory (RAM) ; Leedy paragraph [0085]...DRAM array layer)).
As to claim 8, modified Scheffler teaches a neuro-processor paragraph [0307]...development environment 140), wherein said memory array (paragraph [0008]...the module may be a working memory module) is a ROM array (paragraph [0602]...a storage medium such as a flash memory, buffer, RAM, ROM and one or more computing devices ; Leedy paragraph [0011]... memory cell types such as EEPROMs (Electrically Erasable Programmable Read Only Memories), flash EPROM, Ferroelectric, or combinations (intra or inter) of such memory cells can also be used with the present Three Dimensional Structure (3DS) methods to form 3DS memory devices).

As to claim 9, modified Scheffler teaches a neuro-processor (paragraph [0307]...development environment 140) wherein, the projection of said memory array (Leedy paragraph [0041]...each block 301 is composed of memory cells (in much the same manner as the cell array of a DRAM or EEPROM circuit)) on said logic level (Leedy paragraph [0039]...controller circuit 101) at least partially overlaps said neuro-processing (paragraph [0307]...development environment 140 ; Leedy paragraph [0039]...controller circuit 101).

As to claim 10, modified Scheffler teaches a neuro-processor (paragraph [0307]...development environment 140) wherein, wherein each memory array (Leedy paragraph [0041]...each block 301 is composed of memory cells (in much the same manner as the cell array of a DRAM or EEPROM circuit)) is vertically aligned and communicatively coupled with a neuro-processing circuit (paragraph [0307]...development environment 140 ; Leedy paragraph [0039]...controller circuit 101).

paragraph [0307]...development environment 140) wherein, wherein each neuro-processing circuit (paragraph [0307]...development environment 140 ; Leedy paragraph [0039]...controller circuit 101) is vertically aligned and communicatively coupled with at least a memory array (Leedy paragraph [0041]...each block 301 is composed of memory cells (in much the same manner as the cell array of a DRAM or EEPROM circuit)).

As to claim 12, modified Scheffler teaches a neuro-processor (paragraph [0307]...development environment 140) wherein the pitch of said neuro-processing circuit (paragraph [0307]...development environment 140 ; Leedy paragraph [0039]...controller circuit 101) is an integer multiple of the pitch of said memory array (paragraph [0037]...the term fine-grain inter-layer vertical interconnect is used to mean electrical conductors that pass through a circuit layer with or without an intervening device element and have a pitch of nominally less than 100 .mu.m and more typically less than 10 .mu.m, but not limited to a pitch of less than 2 .mu.m, as best seen in FIG. 2a and FIG. 2b. The fine-grain inter-layer vertical interconnect also functions to bond together the various circuit layers. As shown in FIG. 1b, although the bond and interconnect layers 105a, 105b, etc., are preferably metal, other material may also be used as described more fully hereinafter).

As to claim 13, modified Scheffler teaches a neuro-processor further comprising a single semiconductor substrate (paragraph [0052]...invention contemplates bonding of separate memory controller and memory array substrates by any of various conventional surface bonding methods), wherein:
said neuro-processing circuit (paragraph [0307]...development environment 140 ; Leedy paragraph [0039]...controller circuit 101) is disposed on said semiconductor substrate; said memory array (paragraph [0041]...each block 301 is composed of memory cells (in much the same manner as the cell array of a DRAM or EEPROM circuit)) is a three-dimensional memory (3D-M) array (paragraph [0054]...3DS memory circuit die size is primarily a function of the size and number of memory array blocks and the number of memory array layers used to fabricate the final 3DS memory circuit) stacked (paragraph [0087]...vertically associated block stack) above said neuro-processing circuit; and,
said neuro-processing circuit and said 3D-M array are communicatively coupled by a plurality of contact vias (paragraph [0037]...referring to FIG. 1a and FIG. 1b, the 3DS (Three Dimensional Structure) memory device 100 is a stack of integrated circuit layers with fine-grain vertical interconnect between all circuit layers. The term fine-grain inter-layer vertical interconnect is used to mean electrical conductors that pass through a circuit layer with or without an intervening device element and have a pitch of nominally less than 100 .mu.m and more typically less than 10 .mu.m, but not limited to a pitch of less than 2 .mu.m, as best seen in FIG. 2a and FIG. 2b. The fine-grain inter-layer vertical interconnect also functions to bond together the various circuit layers. As shown in FIG. 1b, although the bond and interconnect layers 105a, 105b, etc., are preferably metal, other material may also be used as described more fully hereinafter).

As to claim 14, modified Scheffler teaches a neuro-processor (paragraph [0307]...development environment 140 ; Leedy paragraph [0039]...controller circuit 101), wherein said 3D-M array (Leery paragraph [0054]...3DS memory circuit die size is primarily a function of the size and number of memory array blocks and the number of memory array layers used to fabricate the final 3DS memory circuit) at least partially covers said neuro-processing circuit (paragraph [0307]...development environment 140 ; Leedy paragraph [0039]...controller circuit 101).

As to claim 15, modified Scheffler teaches a neuro-processor (paragraph [0307]...development environment 140 ; Leedy paragraph [0039]...controller circuit 101), wherein said Leery paragraph [0054]...3DS memory circuit die size is primarily a function of the size and number of memory array blocks and the number of memory array layers used to fabricate the final 3DS memory circuit) is a 3-D ROM (3D-ROM) array (paragraph [0602]...a storage medium such as a flash memory, buffer, RAM, ROM and one or more computing devices ; Leedy paragraph [0011]... memory cell types such as EEPROMs (Electrically Erasable Programmable Read Only Memories), flash EPROM, Ferroelectric, or combinations (intra or inter) of such memory cells can also be used with the present Three Dimensional Structure (3DS) methods to form 3DS memory devices).

As to claim 16, modified Scheffler teaches a neuro-processor (paragraph [0307]...development environment 140 ; Leedy paragraph [0039]...controller circuit 101), wherein said 3D-M array (paragraph [0054]...3DS memory circuit die size is primarily a function of the size and number of memory array blocks and the number of memory array layers used to fabricate the final 3DS memory circuit) is a horizontal 3D-M (3D-Mh) array (Figure 1a).

As to claim 17, modified Scheffler teaches a neuro-processor (paragraph [0307]...development environment 140 ; Leedy paragraph [0039]...controller circuit 101), wherein said 3D-M array (paragraph [0054]...3DS memory circuit die size is primarily a function of the size and number of memory array blocks and the number of memory array layers used to fabricate the final 3DS memory circuit) is a vertical 3D-M (3D-Mv) array (Figure 1a).

As to claim 18, modified Scheffler teaches a neuro-processor (paragraph [0307]...development environment 140 ; Leedy paragraph [0039]...controller circuit 101), further comprising
paragraph [0024]...a substantially flexible substrate with planar processed bond surfaces and bonding the circuit to the circuit stack while still in wafer substrate form), wherein:
said neuro-processing circuit (paragraph [0307]...development environment 140 ; Leedy paragraph [0039]...controller circuit 101) is disposed on said first side (Leedy paragraph [0079]... backside);
 said memory array is disposed on said second side (Leedy paragraph [0079]...topside); and,
said neuro-processing circuit and said memory array are communicatively coupled by a plurality of through-silicon vias (TSV’s) (Leedy paragraph [0071]...vias 409)

As to claim 19, modified Scheffler teaches a neuro-processor being a neuro-processor package (paragraph [0307]...development environment 140 ; Leedy paragraph [0039]...controller circuit 101), comprising:
a first die comprising said memory array (paragraph [0054]...3DS memory circuit die size is primarily a function of the size and number of memory array blocks and the number of memory array layers used to fabricate the final 3DS memory circuit); 
a second die comprising said neuro-processing circuit (paragraph [0307]...development environment 140 ; Leedy paragraph [0039]...controller circuit 101),
said neuro-processing circuit and said memory are communicatively coupled by a plurality of inter-die connections (Leedy paragraph [0081]...process the now exposed topside of the second substrate to form interconnections for subsequent substrate bonding or a terminal pattern for conventional I/O bonding (wire bonding) pad pattern, a pattern for thermal diffusion bonding of the 3DS memory circuit to another die (either another 3DS circuit or a conventional die), or a pattern for conventional insertion interconnect, DCA (Direct Chip Attach) or FCA (Flip-Chip Attach)).

As to claim 20, modified Scheffler teaches a neuro-processo, wherein said inter-die connections are bond wires (paragraph [0070]...terminal pattern such as a conventional I/O IC bond pad (wire bonding) pattern, a pattern for thermal diffusion bonding of the 3DS memory circuit to another die (either another 3DS circuit or a conventional die)), micro-bumps, through-silicon vias (TSV’s) (Leedy paragraph [0071]...vias 409), or vertical interconnect accesses (VIA’s) (paragraph [0037]... interconnect layers 105a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRANDON S COLE/Primary Examiner, Art Unit 2122